Citation Nr: 1644340	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-27 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968 in the United States Navy.  His awards include the National Defense Service Medal.  He passed away in March 1986.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the appellant asserts that the Veteran's death from acute and chronic renal failure as a consequence of Hodgkin's disease resulted from his exposure to toxic chemicals, including herbicides, while serving at Naval Air Station (NAS) Agana in Guam.  In support of her contention, the appellant submitted a prior Board decision which granted service connection for diabetes mellitus due to herbicide exposure for a Veteran who served at Anderson Air Force Base (AFB) in Guam as an aircraft mechanic, and an August 2007 U.S. Air Force report which noted that various chemical agents were stored at Anderson AFB.  She points out that although the Veteran did not serve at Anderson AFB, personnel serving at NAS Agana could have also suffered from the detrimental health effects caused by the toxins because the two bases were in close proximity.  

The Veteran's service treatment records reflect that he was stationed at NAS Agana from January 1967 to January 1968.  The Veteran was diagnosed with Hodgkin's disease approximately four years after separating from service.  In February 2013 the Joint Services Records Research Center reviewed the information submitted by the appellant and determined that sufficient information was not available to assess whether the Veteran was exposed to herbicides during his service in Guam.  However, no attempt has been made to determine whether the Veteran was exposed to other types of toxins at NAS Agana, nor has a medical opinion been obtained concerning whether the Veteran could have been exposed to the detrimental health effects of toxins stored at Anderson AFB given his service at a proximate facility.  Therefore, the Board finds that the case must be remanded to accomplish such.

Accordingly, the case is REMANDED for the following actions:

1. Attempt to verify through official sources the Veteran's claimed exposure to toxic chemicals while serving at Naval Air Station Agana in Guam from January 1967 to January 1968.  Additionally, attempt to verify through official sources that herbicides were stored and/or used at Anderson Air Force Base in Guam from January 1967 to January 1968.  All responses received should be documented in the claims file, and the appellant notified of any negative response.

2. Then, send the claims file to an environmental health specialist.  After reviewing the claims file, the specialist should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran became exposed to herbicide agents stored and/or used at Anderson Air Force Base from January 1967 to January 1968 given his service at Naval Air Station Agana during the same time period?  
The specialist should specifically discuss the appellant's contention that toxins, including herbicides, stored at Anderson Air Force Base could have caused detrimental health effects to personnel serving at Naval Air Station Agana due to the proximity between the two bases.

A rationale for any opinions expressed should be      set forth.  If the environmental health specialist cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




